DETAILED ACTION

Status of Claims
Claims 1-13, 15-21 have been rejected.
Claim 14 has been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3, 5-6, 9, 11-13, 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	WO 2009/101343 (BIZET-WO ‘343), relying on BIZET ET AL (US 2011/0232735) as English translation,
	in view of FAN ET AL (US 2010/0092759),
	and in view of HALAR ECTFE,
	and in view of ARUGA (US 2010/0015436).
 	BIZET-WO ‘343 discloses a multilayer film structure comprising an A/B/C (or when C is identical to A, an A/B/A structure), wherein: 
• outer layer(s) A comprise a fluoropolymer (e.g., ethylene / chlorotrifluoroethylene copolymer (ECTFE)) (corresponding to the recited “second outer layer (L2)” and “third layer (L3)”), wherein other components can be present in the outer layer(s), but are not required; 

• core layer B comprises a fluoropolymer (e.g., ethylene / chlorotrifluoroethylene copolymer (ECTFE)), etc.) and a filler (e.g., inorganic fillers comprising TiO2, etc.) (corresponding to recited “first inner layer (L1)”), wherein other components can be present in core layer B, but are not required; and 

• outer layer C comprises a fluoropolymer (e.g., ethylene / chlorotrifluoroethylene copolymer (ECTFE)) (corresponding to the recited “third layer (L3)”) and can be different or identical to outer layer A, wherein other components can be present in outer layer C, but are not required. 


The unfilled outer layers A and C serve to protect filler-containing core layer B from degradation of the fluoropolymer due to the filler (e.g., TiO2) reacting to oxygen and/or temperature. The same fluoropolymer (or the same type of fluoropolymer) can be used in layers A, B, and C of the disclosed multilayer film. The outer layers have a typical thickness of 1-30 microns and do not require fillers.  The multilayer films can formed by coating or coextrusion.   The multilayer film is typically laminated to a substrate (e.g., PET film or sheet) via known adhesives (e.g., polyurethane, etc.) to form protective covering sheets for photovoltaic devices.  (BIZET ET AL '735, entire document, e.g., paragraphs 0014-0019, 0026-0029, 0038, 0051-0052, 0060, 0064, 0068-0074, 0076-0079, 0081, 0088-0090, 0109-0112, etc.) (see corresponding portions of BIZET-WO ‘343) However, the reference does not specifically discuss the recited heat of fusion of said fluoropolymers.
	FAN ET AL discloses that it is well known in the art to use ECTFE polymers (e.g., HALAR 350, HALAR 500) as covering or protective materials for photovoltaic devices. (FAN ET AL, paragraph 0009, 0080, etc.)
 	HALAR ECTFE provides evidence that HALAR 350 and HALAR 500 resins have typical heat of fusion values of 42 J/g and typical melting points of 242ºC.  The reference also discloses that ECTFE polymers have numerous known advantages and desirable performance properties -- e.g., excellent chemical resistance, excellent barrier properties, good electrical properties, excellent performance over a broad range of temperatures, excellent flame resistance, excellent impact strength, good mechanical properties, excellent abrasion resistance, excellent surface smoothness, good weather resistance, etc.  The reference further provides a comparison diagram which indicates that HALAR ECTFE resins are capable of out-performing (HALAR ECTFE, entire document)
	ARUGA ‘436 provides evidence that it is well known in the art that: (i) titanium dioxide often experiences discoloration and decomposition when exposed to UV radiation (thereby causing discoloration of a fluoropolymer layer containing said titanium dioxide); (ii) the photocatalytic activity of titanium dioxide can cause discoloration and degradation of fluorinated resins  (e.g., derived from CTFE, etc.); and (iii) hydrogen fluoride generated from the photocatalytic decomposition of the fluorinated resin causes degradation and discoloration in other components of the resin layer. (ARUGA ‘436, paragraph 0004-0008, 0149, etc.)
 	Regarding claims 1, 3, 5-6, 9, 11-13, 15-17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known commercially available ECTFE polymers as suggested by FAN ET AL and HALAR ECTFE as the fluoropolymer material for the outer layers (and optionally the core layer) in the multilayer film structures of BIZET-WO ‘343 in order to form weather-resistant UV-blocking films for photovoltaic devices which exhibit a variety of additional desirable performance properties (e.g., chemical resistance, barrier properties, flame resistance, impact resistance, etc.) as disclosed in HALAR ECTFE, wherein the outer layers A and C of the BIZET-WO ‘343 protects the fluoropolymer core layer B from known undesirable UV-triggered photocatalytic-related degradation as well as environment-related degradation often caused by the presence of titanium dioxide fillers in fluorinated polymers as disclosed by BIZET-WO ‘343 and ARUGA ‘436.  
 	Further regarding claim 1, one of ordinary skill in the art would have utilized the same fluoropolymer or very similar fluoropolymers (e.g., commercially available ECTFE copolymers) in both the outer layers and core layer of the multilayer films of BIZET-WO '343 in order to 
 	Regarding claim 12, one of ordinary skill in the art would have utilized the same outer layer A on both sides of the core layer B in the multilayer films of BIZET-WO '343 in order to produce symmetrical multilayer film structures which are less prone to warping or curling (which can occur when materials with different physical properties (e.g., different coefficients of thermal expansion, etc.) are used in non-symmetrical layer arrangements, and/or to facilitate simpler manufacturing due to the need for only two different layer formulations.
	
* * * * *

Claims 2, 4, 7-8, 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	WO 2009/101343 (BIZET-WO ‘343), relying on BIZET ET AL (US 2011/0232735) as English translation, in view of FAN ET AL (US 2010/0092759), in view of HALAR ECTFE, and in view of ARUGA (US 2010/0015436),
	 	as applied in claim 1 above,
	and further in view of CARLSON (US 3,624,240),
 	and further in view of WESSELS ET AL (US 5,614, 319).
	CARLSON ET AL discloses that it is well known in the art to produce ECTFE copolymers comprising 40-60 mol% ethylene, 60-40 mol% chlorotriethylene, and 0.1-10 mol% (CARLSON ET AL, line 10-13, col. 1; line 40-51, col. 1; line 38-65, col. 3; line 19-23, col. 4; etc.)
 	WESSELS ET AL discloses that it is well known in the art that commercially ECTFE copolymers (e.g., HALAR resins) containing 40-60 mol% ethylene and 60-40 mol% tetrafluoroethylene and/or chlorotrifluoroethylene are capable of exhibiting a melting point of about 240ºC and a heat of fusion of 35.7 J/g. (WESSELS ET AL, line 30-38, col. 3; Table II, etc.)
 	Regarding 2, 4, 7-8, 18-21, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known and/or commercially available ECTFE polymers as disclosed in CARLSON ET AL and WESSELS ET AL as the fluoropolymer material (e.g., ECTFE) in one or more of the layer(s) in the multilayer films of BIZET-WO ‘343 in order to form weather-resistant UV blocking films for photovoltaic devices which exhibit a variety of additional desirable performance properties (e.g., chemical resistance, barrier properties, flame resistance, impact resistance, etc.) as disclosed in HALAR ECTFE.  
 	Further regarding claims 2, 4, 7-8, 18-21, one of ordinary skill in the art would have selected the particular type of commercially available ECTFE resin for the outer and inner layers of the multilayer films of BIZET-WO ‘343 based on established material selection criteria including cost, melt processing characteristics, and/or the specific mechanical properties, hardness, durability, flexibility, impact resistance, heat resistance and other physical properties particularly desired for individual layers (e.g., higher crystallinity in a resin typically results in better tensile strength, and/or hardness or abrasion resistance, while lower crystallinity in a resin typically results in better elasticity, flexibility, and/or adhesion characteristics; etc.)

	Regarding claims 4, 8, 19-21, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.", which is an inclusive or open-ended term which does not exclude additional un-recited elements or components.  If Appellant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," Appellant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Appellant’s invention.  See MPEP 2111.03.

* * * * *

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	WO 2009/101343 (BIZET-WO ‘343), relying on BIZET ET AL (US 2011/0232735) as English translation, in view of FAN ET AL (US 2010/0092759), in view of HALAR ECTFE, and in view of ARUGA (US 2010/0015436),
		as applied in claim 1 above,
	and further in view of KOGOI ET AL (US 2006/0116279).
	KOGOI ET AL discloses that it is well known in the art to utilize inorganic UV blocking agents comprising particles comprising a titanium dioxide core and a silicon oxide shell in place of conventional titanium dioxide particles in fluorocarbon resins in order to produce articles (e.g., films, solar battery applications, etc.) with UV screening (i.e., blocking) characteristics while reducing possible polymer degradation (e.g., via photocatalytic activity) caused by direct contact between the titanium dioxide and polymer resin.  (KOGOI ET AL, paragraphs 0052-0053, 0059, 0119-0120, 0123, 0125, etc.)  
 	Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known core/shell titanium dioxide-containing UV blocking agents as disclosed in KOGAI ET AL as the inorganic filler component for layer B in the multilayer films of BIZET-WO ‘343 in order to form durable weather resistant with useful UV blocking properties which have a reduced tendency to suffer adverse interactions between the inorganic filler component and fluoropolymers due to environmental conditions (e.g., UV exposure, etc.).                                                                                                                                                                                                     
 	Further regarding claim 10, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	CARELLA ET AL (US 9,441,087) and CARELLA ET AL (US 10,082,236) and CARELLA ET AL (US 10,155,857) and CARELLA ET AL (US 2019/0127567) claim fluoropolymer comprising ECTFE.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787